Title: From George Washington to Tobias Lear, 9 September 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Baltimore, Septr. 9th. 1790.

Agreeably to the information given in my last, I left Philadelphia on Monday and arrived here yesterday afternoon. To day I rest. To morrow I proceed, and hope to arrive safe at Mount Vernon on Saturday, after taking dinner at Abingdon, on our way.
In order that you may not be too fast or too slow in your removal to Philadelphia, it might be well to open a correspondence with Mr. Morris, requesting him to inform you at what time the house will be ready to receive the furniture, because it is proposed as I was informed after writing to you on Sunday last, to have the Rooms painted after Mr. Morris should have left it. I would not let the bow windows, or any other addition

to the house, or any of the out buildings be any impediment to your removal, for you will have sufficient Room to stow the furniture (intended for the two large Rooms) in some other parts of the house; and for all those who will accompany you; and by being on the spot you will have it more in your power to provide wood, and make such other arrangements as shall be found necessary, than you can do at a distance, besides accomplishing the main point (that is, the removal) before the weather becomes cold and intemperate.
In my last I left it with you to decide on the propriety of bringing the Washer women. I do so still. But with respect to Mrs. Lewis and her daughter, I wish it may not be done, especially as it is in contemplation to transplant Hercules or Nathan from the Kitchen at Mount Vernon to that in Philadelphia; and because the dirty figures of Mrs. Lewis and her daughter will not be a pleasant sight in view (as the Kitchen always will be) of the principal entertaining rooms in our new habitation.
Upon a second conversation with Mr. Clark, the Coach maker, it was concluded to have the Harness for the Coach quite new and plated; and I should be glad if you would see that they are handsomely executed. He is to make harness for the pole-end as well as for the wheel horses, & promises that every thing shall be completed by the middle of November.
Mr. and Mrs. Morris have insisted upon leaving the two large looking Glasses which are in their best Rooms, because they have no place (they say) proper to remove them to, and because they are unwilling to hazzard the taking of them down. You will therefore let them have, in place of them, the choice of mine. The large ones which I purchased from the French Minister they do not incline to take; but will be glad of some of the others. They also will leave a large Glass lamp in the entry or Hall, and will take one or more of my Glass lamps in lieu of it. In disposing of the Yards Mr Morris will take in (to the House he removes to) the part which formerly belonged to it. I mention this that you may not be surprised at the attempt. Nothing further occurs at present. Mrs. Washington unites with me in good wishes for Mrs. Lear and yourself and I am, Sincerely & affectionately Yrs.
